DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The amendments and arguments filed on 12/1/2020 are acknowledged and have been fully considered.  Claims 1, 3, 6-8, 37, 40, 41, 45-47, 52-54, 56-58, 60-62, 64, 67-70, and 94 are now pending.  60-62, 64 are amended; claim 70 is withdrawn; no claims are new.
Claims 1, 3, 6-8, 37, 40, 41, 45-47, 52-54, 56-58, 60-62, 64, 67-69, and 94 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 3, 6-8, 37, 40, 41, 45-47, 53, 54, 56-58, 60-62, 64, and 67-69 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chan et al. (WO 2011/123767, cited on IDS filed 5/31/2017).
Regarding claims 1, 45, 61, and 62, Chan et al. discloses methods of treating systemic, regional, or local inflammation from a patient suffering or at risk of inflammation comprising administration of a therapeutically effective dose of a sorbent that sorbs an inflammatory mediator in said patient (see abstract).  Chen et al. discloses that the sorbent has a pore size in the range of 50Å to 3000Å, a pore volume of 0.5 cc/g to 3.0 cc/g, and a diameter in the range for 0.1 micron meters to 2 centimeters (see [0027]).  Chan et al. discloses pore structure of some polymers is such that the total pore volume of pore size in the range of 50Å to 3000Å is greater than 0.5 cc/g to 3.0 cc/g dry polymer, wherein the ratio of pore volume between 50 A to 3,000 A (pore diameter) to pore volume between 500A to 3,000A (pore diameter) of the polymer is smaller than 200:1 (see [0027]). Chan et al. discloses that the polymer is a coated polymer comprising at least one crosslinking agent and at least one dispersing agent, where the dispersing agent can be poly(vinyl alcohol) and the crosslinking agent is 
Regarding claim 3, Chan et al. discloses the sorbent is a biocompatible polymer (see [0023]).
Regarding claim 6, Chan et al. discloses macroporous polymers (see [0064]).
Regarding claim 7, Chan et al. discloses administration of a therapeutically effective dose of a sorbent for an inflammatory mediator (for example, a sorbent that sorbs the mediator) in the patient (i.e. in vivo, see [0019]).
Regarding claim 8, Chan et al. discloses in vitro sorbing (see Example 6).

Regarding claims 40 and 41, Chan et al. discloses extracorporeal administration would include removal of inflammatory mediators from blood or physiologic fluids by circulating the fluids through a device containing sorbent and returning it back to the body (see [0044]).
Regarding claim 46, Chan et al. discloses direct administration into a body cavity (see [0044]).
Regarding claim 47, Chan et al. discloses nasal, oral, vaginal and rectal delivery (see [0044]).
Regarding claim 53, Chan et al. discloses extracorporeal administration would include removal of inflammatory mediators from blood or physiologic fluids by circulating the fluids through a device containing sorbent and returning it back to the body (see [0044]).
Regarding claims 54, 56, 58, Chan et al. discloses pore structure of some polymers is such that the total pore volume of pore size in the range of 50Å to 3000Å is greater than 0.5 cc/g to 3.0 cc/g dry polymer, wherein the ratio of pore volume between 50 A to 3,000 A (pore diameter) to pore volume between 500A to 3,000A (pore diameter) of the polymer is smaller than 200:1 (see [0027]).

Regarding claim 60, Chan et al. discloses at least one crosslinking agent and at least one dispersing agent (see [0028]) at least one monomer (see [0031], and a porogen (see Table 1C). 
Regarding claim 64, Chan et al. discloses certain preferred polymers include divinylbenzene (see [0031]).
Regarding claim 67, Chan et al. discloses porous polymers with pore size ranges, thus the sorbent is a mixture of two or more pore sizes as it is not taught to be monodisperse (see Table 2).
Regarding claim 68, Chan et al. discloses tablet, dry powder, other dry particulate, capsule or suppository (see [0025]).
Regarding claim 69, Chan et al. discloses slurries and suspensions, which would be mixed with a fluid (see [0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 6-8, 37, 40, 41, 45-47, 52-54, 56-58, 60-62, 64, and 67-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan et al. (WO 2011/123767, cited on IDS filed 5/31/2017) in view of Young et al. (US 2008/0119576, cited on IDS filed 5/31/2017).
The teachings of Chan et al. have been set forth above.
Chan et al. does not teach hemoperfusion.
Young et al. teaches size-selective hemocompatible porous polymeric adsorbents (see abstract).  Young et al. teaches that the working pore size range is within 100 to 300 Å in diameter (see abstract).  Young et al. teaches that the pore volume ranges from 0.585 cc/g to 1.5156 cc/g (see Table 2). Young et al. teaches that the beads have a diameter from 300 to 850 microns (i.e. 0.3 mm to 0.85 mm, see [0041]). Young et al. teaches that the size-selective porous polymeric adsorbents are biocompatible and hemocompatible and are designed to function in direct contact with body fluids (see [0002]). Young et al. teaches that the polymer is constructed from aromatic monomers of styrene and ethylvinylbenzene with crosslinking provided by divinylbenzene, trivinylcyclohexane, trivinylbenzene, divinylnaphthalene, divinylsulfone, trimethylolpropane triacrylate, trimethylolpropane trimethacrylate and mixtures thereof (see [0017]). Young et al. teaches the inclusion of hydroxyethyl cellulose, hydroxypropyl cellulose, salts of poly(acrylic acid), salts of poly(methacrylic acid), poly(dimethylaminoethyl methacrylate), poly(dimethylaminoethyl acrylate), poly(diethylaminoethyl acrylate), poly(diethylaminoethyl methacrylate), and poly(vinyl alcohol) (i.e. dispersing agents, see [0019]).  Young et al. teaches that the adsorbents are for hemoperfusion (see [0011]).
.

Claims 1, 3, 6-8, 37, 40, 41, 45-47, 53, 54, 56-58, 60-62, 64, and 67-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan et al. (WO 2011/123767, cited on IDS filed 5/31/2017) in view of McFarland (“Emerging therapies for Clostridium difficile infections”, of record).
The teachings of Chan et al. have been set forth above.
Chan et al. does not teach that the toxin is one or both of C. difficile Toxin A and C. difficile Toxin B.
McFarland teaches emerging therapies for Clostridium difficile infections (see title).  McFarland teaches various toxin binding absorbents which bind the C. difficile toxins, inlcuding C. difficile toxin A and toxin B (see page 431).
. difficile toxins, specifically C. difficile toxin A and toxin B as taught by McFarland.  One would be motivated to do so with a reasonable expectation of success as Chan et al. suggests in vivo sorbing (see [0019]) and McFarland teaches various toxin binding absorbents which bind the C. difficile toxins, specifically C. difficile toxin A and toxin B (see page 431).

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. 
Applicant argues that Chan sorbs only molecules that are equal to or less than 50,000 Daltons in size.  However, Chan et al. discloses cytokines are found in the size and molecular weight range of 8 to 80 kilodaltons, and that the majority of cytokines are within a narrow size and molecular weight range of 8 to 51 kilodaltons (i.e. greater than 50,000 Daltons, see [0017]).  Further, Chan et al. disclose the same pore size and volume as instantly claimed and teaches the relationship between pore size/volume and molecular weight of the material to be sorbed (see [0072]).  
Applicant argues that Chan does not teach the same pore size and volume since Chan fails to disclose a plurality of pores ranging from 50 Å to 40,000 Å.  However, Chan et al. discloses that the sorbent has a pore size in the range of 50Å to 3000Å (see [0027]).  

Applicant argues that those skilled in the art would have no reasonable expectation of success in combining Chan and McFarland.  Applicant argues that the C. difficile Toxin A and C. difficile Toxin B of McFarland have sizes that would not be sorbed by Chan since these toxins have sizes of at least about 250,000 Daltons.  However, as set forth in the rejection of record one would be motivated to do so with a reasonable expectation of success as Chan et al. suggests in vivo sorbing (see [0019]) and McFarland teaches various toxin binding absorbents which bind the C. difficile toxins, specifically C. difficile toxin A and toxin B (see page 431).  Further, it is noted that Chan teaches a sorbent with the same structural limitations as instantly claimed.  If Applicant is arguing that the C. difficile Toxin A and C. difficile Toxin B toxins are not able to be sorbed by Chan, there may be issues under written description as a chemical composition and its properties are inseparable.  If Applicant is arguing that the material disclosed by Chan is incapable of the claimed method, and the material of Chan is structurally the same as Applicant is claiming, then logically Applicant is also incapable of sorbing C. difficile Toxin A and C. difficile Toxin B with the sorbent as instantly claimed.  It is noted that Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection (see MPEP 2145(I)).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Melissa L Fisher/           Primary Examiner, Art Unit 1611